By the court

Upon a view of all the provisions in the will of Samuel Davis, it does not seem to us to admff of a question, that it was the intention of the testator to make the legacies given to his grand-daughters, Sarah Bickford and Hannah Dams, a charge upon the real estate devised to his grandson Samuel Davis. Prec. Ch. 288, Jones vs Jay As Samvel Davis has entered into the land devised to him, he ha become liable to pay these legacies ; and they cannot be *290considered as a charge upon the estate generally, which let executor is bound to pay The devisee, who has entered mtc the laud and now holds it under the will, is the debtor in fact, and not the estate of the testator, 2 N. H. Rep. 439, Piper vs. Piper. We are therefore of opinion, that the non-payment of the legacies, thus charged upon the laud, cannot be a breach of the condition of the bond, on which this action is-founded, and that the plaintiff must be

Nonsuit.